PER CURIAM.
Brandon L. Wilson ("Movant") appeals from the judgment of the motion court, denying his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues trial counsel was ineffective for introducing evidence that the victim identified Movant from a photographic lineup, and for eliciting evidence of Movant's prior arrests. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).